*467
The Court,


Gilpin, Ch. J.,

charged the jury: It is well settled that an attachment will lie against a recognizor in the Orphans’ Court, and it has been repeatedly so recognized and ruled by the courts in this State. It was also a well-settled rule of law in England, prior to the declaration of independence, and is now recognized as a well-settled principle of law in this and other States of the Union, that if no tidings or information be had of a person for a period of seven years, he is presumed to be dead, and the burden of proof is devolved upon the party who alleges the contrary, to prove that he'is living. The rule is, that if a person leaves or disappears, the presumption in favor of life continues until a period of seven years- has elapsed without any intelligence of himbut after the seven years have elapsed without any tidings of him,, the rule is reversed, and the law presumes his death, unless the contraiy be shown. 1 Greenl. Ev., sec. 41.